

	

		II

		109th CONGRESS

		1st Session

		S. 878

		IN THE SENATE OF THE UNITED STATES

		

			April 21, 2005

			Mr. Corzine (for himself

			 and Mr. Lautenberg) introduced the

			 following bill; which was read twice and referred to the

			 Committee on Energy and Natural

			 Resources

		

		A BILL

		To amend the Outer Continental Shelf Lands Act to

		  permanently prohibit the conduct of offshore drilling on the outer Continental

		  Shelf in the Mid-Atlantic and North Atlantic planning areas.

	

	

		1.Short titleThis Act may be cited as the

			 Clean Ocean and Safe Tourism

			 Anti-Drilling Act or the COAST Anti-Drilling Act.

		2.Prohibition of

			 oil and gas leasing in certain areas of the outer Continental

			 ShelfSection 8 of the Outer

			 Continental Shelf Lands Act (43 U.S.C. 1337) is amended by

			 adding at the end the following:

			

				(p)Prohibition of

				oil and gas leasing in certain areas of the outer Continental

				ShelfNotwithstanding any other provision of this section or any

				other law, the Secretary of the Interior shall not issue a lease for the

				exploration, development, or production of oil, natural gas, or any other

				mineral in—

					(1)the Mid-Atlantic

				planning area; or

					(2)the North

				Atlantic planning

				area.

					.

		

